Citation Nr: 0003707	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability, secondary to service-connected cerebral 
concussion.

2.  Entitlement to service connection for residuals of 
fractured ribs, secondary to service-connected cerebral 
concussion.

3.  Entitlement to an increased rating for residuals of 
cerebral concussion with injury of right brachial plexus and 
psychiatric disability, currently rated as 30 percent 
disabling.

4.  Entitlement to total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and N. S.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A Travel Board hearing was held before the 
undersigned Board Member in June 1997.  The Board remanded 
the case for additional development in September 1997.  
Following additional development by the RO, another Travel 
Board hearing was held before the undersigned Board Member in 
October 1999.  

At the 1999 Travel Board, the additional issue of clear and 
unmistakable error (CUE) in the June 1959 rating decision was 
raised.  However, with respect to any contentions that the 
RO's June 1959 rating decision contained CUE, the Board 
observes that the RO's decision was subsumed by the Board's 
March 1960 decision.  See 38 C.F.R. § 20.1104 (1999).  As a 
result, as a matter of law, no claim of clear and 
unmistakable error under 38 C.F.R. § 3.105(a) exists with 
respect to the June 1959 rating decision.  See Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  

If the veteran so desires, he may bring a claim of clear and 
unmistakable error in the March 1960 Board decision.  In 
1997, Public Law 105-111, 111 Stat. 2272 (November 21, 1997), 
amended title 38 of the U. S. Code by inserting new sections 
5109A and 7111.  See Dittrich v. West, 11 Vet. App. 10, 11 
(1998).  The new sections allow for a claimant to raise a 
claim of CUE in a Board decision.  However, VA regulations 
implementing Public Law 105-111 hold that an RO does not have 
the authority to adjudicate a claim of CUE in a prior Board 
decision.  Such claims must be made directly to the Board.  
See 38 C.F.R. § 20.1400, 20.1404 (1999); 64 Fed. Reg. 73413-
73414 (1999) (clarification and revision of 38 C.F.R. 
§ 20.1400(b)(1)); see also 63 Fed. Reg. 27534 (1998) 
(discussion of inappropriateness of the RO adjudicating CUE 
claims regarding final Board decisions).


REMAND

The Board finds that additional development is necessary in 
this case.  In regard to the issues of service connection for 
left shoulder disability and residuals of fracture of the 
ribs, secondary to the service-connected residuals of 
cerebral concussion, the veteran sustained these injuries in 
a fall from a roof in May 1993.  He contends that the reason 
he fell was that he blacked out, due to his service-connected 
residuals of cerebral concussion.  The veteran does not 
remember the details of the fall but remembers being on the 
roof and then waking up in the hospital.  Those 
hospitalization records are not in the veteran's claims 
folder.

In addition, in a statement dated in October 1997 from Robert 
E. Cornett, M. D., it is noted that he first saw the veteran 
in April 1995 and that the veteran had had progressive 
trouble with his memory, frequent loss of contact, frequent 
syncope, frequent agitation and hostility, progression of 
depression, persistent anxiety, some paranoia, and an 
inclination to be a hermit.  According to Dr. Cornett, all of 
these disabilities came about due to the serious head injury 
the veteran sustained in service.  Dr. Cornett also submitted 
a statement dated in April 1995 that the veteran's brain 
disease had elements of a psychoneurosis 100 percent 
disabling, an agitated depression, and a chronic persistent 
anxiety.  Dr. Cornett further noted that through the years 
since the inservice head injury, the veteran had suffered 
from agitation, depression, conversion, syncope, and loss of 
memory, all of which had worsened over the years.  However, 
the veteran's claims folder contains no treatment records 
from Dr. Cornett.

In the Board's September 1997 Remand, it was specifically 
requested that the RO arrange for the veteran to undergo 
neurological and psychiatric examinations, and that those 
examinations should confirm or rule out a diagnosis of multi-
infarct dementia.  A VA psychiatric examination was conducted 
in January 1998 and the diagnosis was organic brain syndrome 
secondary to his traumatic brain disease with cerebral 
atherosclerosis also being a factor in its causation.  A June 
1998 addendum to this examination report notes additional 
symptoms.  After another review of the medical records, the 
same examiner provided an additional medical opinion in 
another addendum dated in January 1999.  However, in none of 
these reports did the examiner specifically state whether the 
veteran had multi-infarct dementia (now referred to as 
vascular dementia.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) (1994).  The Board notes that effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to  DSM-IV.  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  

The veteran underwent a VA neurology examination in April 
1998.  However, the examiner noted that the examination was 
mainly for evaluation of the veteran's alleged headaches.  
The examiner did not provide information as to whether or not 
the veteran has multi-infarct dementia (now classified as 
vascular dementia) as requested in the September 1997 Board 
remand.  The April 1998 VA neurology examination is 
inadequate for evaluating the severity of the veteran's 
service-connected residuals of cerebral concussion with 
injury of right brachial plexus and psychiatric disability.

Under the circumstances, the Board concludes that further 
development of the record is required.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  In particular, 
the veteran should identify the hospital 
in which he was treated after his fall in 
May 1993.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  In any event, 
the RO should obtain treatment records 
for the veteran from the VAMC located in 
Lexington, Kentucky, for the period from 
February 1997 to the present.

2.  The RO should request specifically 
that the veteran provide the necessary 
authorization to obtain the treatment 
records from Robert E. Cornett, M. D. and 
attempt to obtain those records.

3.  The RO should arrange for the veteran 
to undergo neurological and psychiatric 
examinations by physicians with 
appropriate expertise to determine the 
current degree of severity of the 
service-connected residuals of a cerebral 
concussion with right brachial plexus 
injury.  All necessary tests and studies 
should be performed.  The manifestations 
of the veteran's service-connected 
residuals of cerebral concussion should 
be distinguished, to the extent possible, 
from those of any nonservice-connected 
disorders present.  The examiners should 
provide an opinion as to whether it is at 
least as likely as not that the injuries 
sustained by the veteran in May 1993 are 
the result of a blackout associated with 
the residuals of a cerebral concussion.  
The examiners should consider the DSM-IV 
criteria for vascular dementia (formerly 
multi-infarct dementia) and specifically 
note on the examination report whether or 
not the veteran suffers from that 
disability.  The examiners should also 
provide an opinion concerning the impact 
of the veteran's disabilities on his 
ability to work.  The veteran's claims 
folder must be made available to and 
reviewed by the examiners.  The rationale 
for all opinions expressed should be 
explained.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal.  In 
doing so, the RO should consider separate 
ratings for the physical residuals of the 
injury to the brachial plexus and the 
psychiatric residuals of the cerebral 
concussion.  The RO should also determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

5.  The evidence currently of record does 
not show that the RO has addressed the 
raised issues of the veteran's competency 
for VA purposes, and entitlement to 
special monthly compensation based upon 
the need for regular aid and attendance 
of another person or based upon 
housebound status.  A VA aid and 
attendance or housebound examination was 
conducted in January 1998, and a VA Form 
21-2680 was completed, pursuant to the 
September 1997 Board remand.  The RO, if 
it has not already done so, should 
address the issues regarding competency 
and entitlement to special monthly 
compensation based upon the need for 
regular aid and attendance as soon as 
possible.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case on all issues in 
appellate status and inform the veteran of the requirements 
to perfect an appeal with respect to any new issue(s) 
addressed in the Supplemental Statement of the Case.  The 
veteran and his representative should be provide an 
appropriate opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board implies no 
conclusion, either legal or factual, as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




